FILED
                             NOT FOR PUBLICATION                            MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT BRIAN STONE,                              No. 11-35426

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00138-RMP

  v.
                                                 MEMORANDUM *
YSIDRO BECERRA, Correctional Unit
Supervisor; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                  Rosanna Malouf Peterson, Chief Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Former Washington state prisoner Robert Brian Stone appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

prison officials deprived him of a meaningful review of his grievances and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
retaliated and conspired against him. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir.

2005). We affirm.

       The district court properly dismissed Stone’s claim regarding the denial of a

meaningful review of his grievances because there is no constitutional right to

receive a particular type of review of a prison grievance. See Ramirez v. Galaza,

334 F.3d 850, 860 (9th Cir. 2003) (“[I]nmates lack a separate constitutional

entitlement to a specific prison grievance procedure.”).

       The district court properly dismissed Stone’s retaliation claims because

Stone failed to allege that defendants’ actions were motivated by his filing of

grievances and did not advance a legitimate correctional purpose. See Pratt v.

Rowland, 65 F.3d 802, 807-09 (9th Cir. 1995) (the timing of adverse actions alone

is not sufficient to support the inference of a retaliatory motive; a prisoner must

show that there were no legitimate correctional purposes for conduct alleged to be

retaliatory).

       The district court properly dismissed Stone’s conspiracy claim because

Stone failed to allege facts showing that defendants agreed to violate his

constitutional rights. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a plaintiff

must allege facts that “allow the court to draw a reasonable inference that the


                                           2                                      11-35426
defendants is liable for the misconduct alleged”); Crowe v. County of San Diego,

608 F.3d 406, 440 (9th Cir. 2010) (conspiracy requires the existence of an

agreement or meeting of the minds to violate constitutional rights).

      The district court did not abuse its discretion in dismissing without leave to

amend because the deficiencies in Stone’s complaint could not be cured by

amendment. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc)

(setting forth standard of review and explaining that leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).

      AFFIRMED.




                                          3                                    11-35426